                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION


    CITY OF KNOXVILLE, TENNESSEE,
    individually and on behalf of all others similarly
    situated,

                           Plaintiff,                    Case No.: 3:20-cv-00544-DCLC-DCP

            v.                                           District Judge Clifton L. Corker
                                                         Magistrate Judge Debra C.
    NETFLIX, INC., and HULU, LLC,                        Poplin

                           Defendants.

       ORDER GRANTING CONSENT MOTION TO EXTEND PAGE LIMIT FOR
       PLAINTIFF’S OPPOSITION TO NETFLIX, INC.’S MOTION TO DISMISS

         Pursuant to Fed. R. Civ. P. 6(b)(1) and Local Rule 7.1, and for good cause, the Court hereby

  GRANTS Plaintiff, City of Knoxville, Tennessee’s (“Plaintiff”) Consent Motion to Extend Page

  Limit for Plaintiff’s Opposition to Defendant Netflix, Inc.’s Motion to Dismiss.

         Plaintiff has permission to extend the 25 page response in opposition page limit by 7 pages,

  allowing a total length of no more than 32 pages for Plaintiff’s Opposition to Netflix, Inc.’s Motion

  to Dismiss.

        SO ORDERED.
                                               (17(5

                                               ________________________________
                                               __
                                                ___
                                                  _ __
                                                     ____
                                                       _ ________ _ _____
                                                                       ____
                                                                          _ ____
                                                                              ___
                                               'HEUD&3RSOLQ
                                               'HEU
                                               'H EUD
                                                  EU D &
                                                       & 3RS
                                                          RSOL
                                                             OLQQ
                                               8QLWHG6WDWHV0DJLVWUDWH-XGJH




Case 3:20-cv-00544-DCLC-DCP Document 48 Filed 03/26/21 Page 1 of 1 PageID #: 271
